EXHIBIT 99.1 FOR IMMEDIATE RELEASE CRAFT BREWERS ALLIANCE REPORTS FIRST QUARTER 2011 RESULTS Craft Brewers reports net sales increase of 18 percent for the first quarter of 2011; Shipments up 15 percent from the first quarter of 2010 Portland, Ore. (May 16, 2011) – Craft Brewers Alliance, Inc. (CBA) (Nasdaq: HOOK), an independent craft brewing company, reported net sales of $32.3 million and net income of $16,000 for the first quarter ended March 31, 2011 as compared with net sales of $27.5 million and net income of $209,000 for the same quarter a year ago.CBA reported zero earnings per share on a fully diluted basis for the first quarter of 2011 as compared with $0.01 per share for the same quarter one year ago.On May 2, 2011, CBA completed the sale of its minority interest in Fulton Street Brewery, LLC(“FSB”) to Anheuser-Busch, Incorporated (“A-B”) for cash consideration and a reduction in distribution fees. Significant financial highlights for the quarter ended March 31, 2011 include: · Net revenues increased $4.8 million, or 18 percent, to $32.3 million compared with the first quarter of 2010 · Shipments increased by 19,200 barrels to 147,900 · Depletion growth for the first quarter of 2011 was seven percent · Gross profit percentage increased 370 basis points · Selling, general and administrative expenses increased $3.1 million to $9.3 million, reflecting increased sales and marketing efforts · Capital expenditures were $2.0 million as the Company continued to make strategic investments in systems and infrastructure “Top-line growth was ahead of our expectations, reflecting early successes on the sales and execution fronts. We are excited about our prospects as we move further into the delivery of our new beers and brands, giving our customers expanded opportunities to enjoy our beers. The initial returns for these new beers and packages has been positive, but we recognize that we must continue to build on our achievements,” said Terry Michaelson, CBA’s CEO. “While we remain resolutely committed to increasing our profitability for the year, our bottom line performance was in line with our expectations and reflective of our aggressive investment against our sales and marketing initiatives. Craft Brewers Alliance Reports First Quarter Results for 2011
